Citation Nr: 1231947	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-16 499	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.   Entitlement to service connection for a sore throat, to include as due to an undiagnosed illness or as secondary to service-connected residuals of septorhinoplasty due to septal nasal deformity. 

2.   Entitlement to service connection for allergic rhinitis, to include as due to an undiagnosed illness or as secondary to service-connected residuals of septorhinoplasty due to septal nasal deformity. 


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran served on active duty from April 1994 to April 1998, including service in Southwest Asia during the Persian Gulf War. 

This matter came to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2011 for further development, to include the provision of a VA examination; however; however, as will be discussed below, the Veteran canceled the examination and withdrew her claim.  As such, the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

On March 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeals of entitlement to service connection for a sore throat (to include as due to an undiagnosed illness or as secondary to service-connected residuals of septorhinoplasty due to septal nasal deformity), and entitlement to service connection for allergic rhinitis (to include as due to an undiagnosed illness or as secondary to service-connected  residuals of septorhinoplasty due to septal nasal deformity) is requested.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a sore throat, to include as due to an undiagnosed illness or as secondary to service-connected residuals of septorhinoplasty due to septal nasal deformity, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal entitlement to service connection for allergic rhinitis, to include as due to an undiagnosed illness or as secondary to service-connected residuals of septorhinoplasty due to septal nasal deformity, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2011, the Board remanded the two captioned claims to obtain a VA examination.  The Veteran was scheduled for an examination as directed, but she contacted VA and indicated that she wished to withdraw her claim and to cancel the examination, according to a February 2011 email.  She then submitted a statement that was received in March 2011, in which she wrote: "I am withdrawing my two claims for sore throat and allergic rhinitis due to septal nasal deformity."  

The Board's reading of the aforementioned statement, within the context of her having cancelled the VA examination, is that the Veteran wished to withdraw both claims.  

Since the Veteran has withdrawn the aforementioned issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The appeal for entitlement to service connection for a sore throat, to include as due to an undiagnosed illness or as secondary to service-connected residuals of septorhinoplasty due to septal nasal deformity, is dismissed.

The appeal for entitlement to service connection for allergic rhinitis, to include as due to an undiagnosed illness or as secondary to service-connected residuals of septorhinoplasty due to septal nasal deformity, is dismissed.


		
MATTHEW W. BLACKWELDER
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


